DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-20 are pending due to Applicant's amendment dated 07/28/2021.
Response to Amendment
The rejection of (i) claims 1, 3, 6-7, 13, 15, 18, and 20 under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al. US 2014/0326960 A1 (“Kim”); (ii) claims 12 and 14 under 35 U.S.C. as being unpatentable over Kim in view of Tomohiro et al JP 2007294720 A; (iii) claims 17 and 19 under 35 U.S.C. as being unpatentable over Kim in view of Takeshi et al. JPWO 2014024750 A (“Takeshi”); (iv) claims 1-2 under 35 U.S.C. as being unpatentable over Kim in view of “Fluorinated organic materials for electronic and optoelectronic applications: the role of the fluorine atom” by Babudri et al. (“Babudri”); and (v) claims 1, 4-5 and 7 under 35 U.S.C. as being unpatentable over Kim in view of “Pyrimidine-based mononuclear and dinuclear iridium (III) complexes for high performance organic light-emitting diodes” by Yang et al (“Yang”) as set forth in the previous Office Action is withdrawn due to reconsideration of the original grounds of rejection.  However, as outlined below, new grounds of rejection have been made over (i) Saito, Ken, et al. "Theoretical study of excited states of pyrazolate-and pyridinethiolate-bridged dinuclear platinum (II) complexes: relationship between geometries of excited states and phosphorescence spectra." Inorganic chemistry 49.19 (2010): 8977-8985 (“Saito”); (ii) Thompson et al. US 2004/0197600 A1 (“Thompson”) in view of Thompson et al. US 2003/0017361 A1 (“Thompson ‘361”); (iii) Thompson in view of Thompson ‘361 and Takeshi et al. JPWO 2014024750 A, English translation obtained from Global Dossier, hereinafter (“Takeshi”); (iv) Thompson in view of Hiroshi et al. JP 2006060198 A—English translation obtained from Global Dossier, hereinafter (“Hiroshi”); and (v) Thompson in view of Choi et al. US 2014/0117318 A1 (“Choi”).
The rejection of claims 1, 4, 6, and 8-12 under U.S.C. 103 as being unpatentable under Thompson et al. US 7,090,928 B2 (“Thompson”) in view of “Pyrimidine-based mononuclear and dinuclear iridium (III) complexes for high performance organic light-emitting diodes” by Yang et al (“Yang”) as set forth in the previous Office Action is withdrawn due to reconsideration of the original grounds of rejection.  However, as outlined below, new grounds of rejection have been made over (i) 

Response to Arguments
Applicant’s arguments on pages 35-39 of the reply dated 07/28/2021 with respect to the rejection of (i) claims 1, 3, 6-7, 13, 15, 18, and 20 under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al. US 2014/0326960 A1 (“Kim”); (ii) claims 12 and 14 under 35 U.S.C. as being unpatentable over Kim in view of Tomohiro et al JP 2007294720 A; (iii) claims 17 and 19 under 35 U.S.C. as being unpatentable over Kim in view of Takeshi et al. JPWO 2014024750 A (“Takeshi”); (iv) claims 1-2 under 35 U.S.C. as being unpatentable over Kim in view of “Fluorinated organic materials for electronic and optoelectronic applications: the role of the fluorine atom” by Babudri et al. (“Babudri”); and (v) claims 1, 4-5 and 7 under 35 U.S.C. as being unpatentable over Kim in view of “Pyrimidine-based mononuclear and dinuclear iridium (III) complexes for high performance organic light-emitting diodes” by Yang et al (“Yang”) as set forth in the previous Office Action have been fully considered and are persuasive.  The rejection has been withdrawn.  However, as outlined below, new grounds of rejection have been made.
Applicant argues that Kim does not teach rings A and C are represented by one of four heteroaromatic rings: three nitrogen-containing heteroaryls and one 6-membered heteroaryl, as required by the claims:
    PNG
    media_image1.png
    177
    153
    media_image1.png
    Greyscale

In the previous rejection of record, ring A and ring C were selected from the group of 
    PNG
    media_image1.png
    177
    153
    media_image1.png
    Greyscale
 , wherein Q is CRR’ and thus Q has two substituents R and R’. However, compound D49 of Kim shows a nitrogen-containing heteroaryl of  
    PNG
    media_image2.png
    89
    84
    media_image2.png
    Greyscale
(pg. 40). In the location of Q 
    PNG
    media_image3.png
    87
    84
    media_image3.png
    Greyscale
, there is only one substituent. For this reason, the arguments are found persuasive.

Applicant’s arguments on pages 39-41 of the reply dated 07/28/2021  with respect to the rejection of claims 1, 4, 6, and 8-12 under U.S.C. 103 as being unpatentable under Thompson et al. US 7,090,928 B2 (“Thompson”) in view of “Pyrimidine-based mononuclear and dinuclear iridium (III) complexes for high performance organic light-emitting diodes” by Yang et al (“Yang”) as set forth in the previous Office Action have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the Formula I wherein rings A to F are substituted with RA to RF, and RA to RF independently represent no substitution to the maximum allowable number of substituents. Additionally, Formula I recites wherein X1 and X2 are selected from the group consisting of CRA and N. The second to last paragraph of claim 1 recites each RA to RF are independently selected from the group consisting of hydrogen, deuterium, etc. Because the RA of the group CRA and the substituent RA of the ring A are labeled the same, it is unclear whether both definitions of RA (wherein RA may be no substitution to the maximum allowable number of substituents, and wherein RA may be hydrogen deuterium, etc.) apply to both RAs. 
From the definition of X1 and X2, if X1 and X2 are selected from the group consisting of CRA, it would appear that RA must be present, and thus a substituent must be present. However, specific embodiments of ring E and F shown in claim 13 such as LC13 show X1 and X2 to be C
    PNG
    media_image4.png
    83
    83
    media_image4.png
    Greyscale
, without any substituent on the C. Thus it is unclear if the definition of CRA requires RA to be present or if RA may be “no substitution” as recited earlier in the claims.
For purposes of examination, any embodiment of ring E and F shown in claim 13 will be interpreted to read on the claim. Additionally, the RA of the group CRA and the substituent RA of the ring A will be interpreted to have the same definitions, wherein RA may be no substitution to the maximum allowable number of substituents, and wherein RA may be hydrogen deuterium, etc.
Claims 2-20 are rejected for being dependent on indefinite claim 1.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 4, 6-7, and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Saito, Ken, et al. "Theoretical study of excited states of pyrazolate-and pyridinethiolate-bridged dinuclear platinum (II) complexes: relationship between geometries of excited states and phosphorescence spectra." Inorganic chemistry 49.19 (2010): 8977-8985 (“Saito”).
Regarding claims 1, 4, 6-7, and 13, Saito teaches platinum complex 1 
    PNG
    media_image5.png
    117
    175
    media_image5.png
    Greyscale
(pg. 8978, Scheme 1). Platinum complex 1 reads on the claimed formula (I) wherein:
Ring A and ring C are each independently a 6-membered heterocyclic ring, and ring E and ring F are independently a 5-membered heterocyclic ring;
Ring B and ring D are independently a 6-membered heterocyclic ring;
Z1 and Z2 are an anionic coordinating atom of N;
L1, L2, L3, and L4 are each independently a direct bond;
Ring A and ring C are independently selected from the group of 
    PNG
    media_image6.png
    161
    151
    media_image6.png
    Greyscale
;
Y1 and Y2 are each C and Y3
X1 and X2 are each N, and X3  to X5 and Q are not required to be present;
RA, RB, Rc, RD, RE, and RF are each hydrogen; and
R and R’ are not required to be present.
Per claim 13, platinum complex 1 reads on the limitation wherein the claimed ring E and F are represented by the group LC1 
    PNG
    media_image7.png
    67
    74
    media_image7.png
    Greyscale

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 6, 8-16, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over by Thompson et al. US 2004/0197600 A1 (“Thompson”) in view of Thompson et al. US 2003/0017361 A1 (“Thompson ‘361”).
Regarding claims 1, 4, 6, 8-16, Thompson teaches organic light emitting devices (OLEDs) having an anode, a cathode, and an emissive layer disposed between the anode and the cathode wherein the emissive layer includes an emissive material having more than one metal center (abstract and ¶ [0001]). Thompson teaches the emissive compound comprises two metal centers, wherein each metal center is bound to a bidentate photoactive ligand and to two bridging ligands to give a compound of formula III 
    PNG
    media_image8.png
    99
    111
    media_image8.png
    Greyscale
 (¶ [0084]). Thompson teaches an example of formula III is the compound 
    PNG
    media_image9.png
    253
    258
    media_image9.png
    Greyscale
(claim 21). 
Thompson fails to teach wherein the pyridine group of ligand A’ is a pyrimidine. However, Thompson does teach A’ is a bidentate photoactive ligand and can be selected from a wide variety known in the art and preferred bidentate photoactive ligands include the partial structure 
    PNG
    media_image10.png
    114
    87
    media_image10.png
    Greyscale
, such as those disclosed in US 2003/0017361 (Thompson ‘361), incorporated in its entirety by reference (¶ [0085]). Thompson ‘361 teaches examples of ligands including 
    PNG
    media_image11.png
    124
    88
    media_image11.png
    Greyscale
(ppy) (¶ [0161]). Thompson ‘361 teaches modifying ppy can alter emissive properties in desirable ways, and that an 
    PNG
    media_image12.png
    115
    47
    media_image12.png
    Greyscale
 (Thompson ‘361, ¶ [0162]-[0163]). The modified ppy ligand can be seen to have the partial structure of 
    PNG
    media_image10.png
    114
    87
    media_image10.png
    Greyscale
.
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to substitute the ppy ligand of the compound of Thompson with the modified ppy ligand 
    PNG
    media_image12.png
    115
    47
    media_image12.png
    Greyscale
, based on the teaching of Thompson ‘361.  The motivation for doing so would have been to alter the emissive properties in desirable ways, as taught by Thompson ‘361. 
The modified compound of Thompson has the following structure: 
    PNG
    media_image13.png
    265
    436
    media_image13.png
    Greyscale
which reads on the claimed formula (I) wherein:
Ring A, ring C, ring E, and ring F are each independently a 6-membered heterocyclic ring;
Ring B and ring D are independently a 6-membered carbocyclic ring (benzene);
Z1 and Z2 are an anionic coordinating atom of C selected from an aromatic ring group consisting of benzene;
L1 and L2 are each independently a direct bond, and L3 and L4 are each independently S;
Ring A and ring C are independently selected from the group of 
    PNG
    media_image6.png
    161
    151
    media_image6.png
    Greyscale
;
Y1 is N and Y2 and Y3 are each C;
X1 and X2 are each CRA, wherein RA is no substitution, and X3  to X5 and Q are not required to be present;
RA , RB, Rc, RD, RE, and RF on rings A to F are each hydrogen; and
R and R’ are not required to be present.
Per claim 11, the ligands of the modified compound of Thompson read on the claimed ligand
    PNG
    media_image14.png
    142
    80
    media_image14.png
    Greyscale
wherein R1 and R2 represent no substituents.
Per claim 12, the ligands of the modified compound of Thompson read on the claimed ligand LA1 
    PNG
    media_image15.png
    176
    100
    media_image15.png
    Greyscale
, wherein R4 to R7
Per claim 13, the modified compound of Thompson reads on the claimed bridge ring E and ring F selected from the group of LC13 
    PNG
    media_image16.png
    85
    79
    media_image16.png
    Greyscale

Per claim 14, the modified compound of Thompson reads on the claimed Compound 13 having the formula (LA1)Pt(LC13)2Pt(LA1), wherein the claim ligand LCj is LC13 
    PNG
    media_image16.png
    85
    79
    media_image16.png
    Greyscale
.
Regarding claim 20, Thompson in view of Thompson ‘361 teaches the OLED comprising the modified compound as described above with respect to claim 15. Thompson teaches the device may be incorporated into a wide variety of consumer products including flat panel displays, computer monitors, televisions, billboards, lights for interior or exterior illumination and/or signaling, etc. (¶ [0049]).
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to include the OLED of claim 15 comprising the modified compound in a consumer product, because one of ordinary skill in the art would reasonably have expected the elements of the consumer product and the OLED comprising the modified compound to predictably maintain their respective properties or functions after they have been combined, and this would have been combining prior art elements according to known methods to yield predictable results.  See MPEP 2143.I.(A).
	
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over by Thompson et al. US 2004/0197600 A1 (“Thompson”) in view of Thompson et al. US 2003/0017361 A1 (“Thompson ‘361”), as evidenced by CBP, ChemSpider, Royal Society of Chemistry (“Chemspider”).
Regarding claim 18, Thompson in view of Thompson ‘361 teaches the OLED comprising the modified compound as described above with respect to claim 15. Thompson teaches the emissive layer may also comprise a host, wherein examples of host materials include CBP and mCP and those disclosed 
Additionally, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to choose CBP as the host, because it would have been choosing a specific example, which would have been a choice from a finite number of identified, predictable solutions of a compound useful as the host in the emissive layer of the device of Thompson in view of Thompson ‘361 and possessing the benefits taught by Thompson.  One of ordinary skill in the art would have been motivated to produce additional devices comprising host compounds having the benefits taught by Thompson in order to pursue the known options within his or her technical grasp with a reasonable expectation of success.  See MPEP 2143.I.(E). 
As evidenced by Chemspider, CBP has the structure of 
    PNG
    media_image17.png
    297
    133
    media_image17.png
    Greyscale
(pg. 1), which comprises two carbazole groups.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Thompson et al. US 2004/0197600 A1 (“Thompson”) in view of Thompson et al. US 2003/0017361 A1 (“Thompson ‘361”) as applied to claim 1 above, and further in view of Babudri, Francesco, et al. "Fluorinated organic materials for electronic and optoelectronic applications: the role of the fluorine atom." Chemical Communications 10 (2007): 1003-1022. (“Babudri”).
Regarding claim 2, Thompson in view of Thompson ‘361 teaches the device comprising the compound of claim 1 
    PNG
    media_image13.png
    265
    436
    media_image13.png
    Greyscale
, as described above. Thompson fails to teach wherein each of the 6-membered carbocyclic and heterocyclic groups are substituted. However, Thompson does teach the structures may be substituted with other structures without deviating from the spirit of the invention (¶ [0095]).
Babudri teaches the benefits of converting C-H bonds to C-F bonds on organometallic iridium complexes (pg. 1018, second column). The benefits include: enhancing photoluminescence efficiency, minimization of self-quenching behavior, enhancing the electron mobility of the complex, and optimization of the carrier injection and tuning of the electroluminescent color (pg. 1018).
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to convert C-H bonds to C-F on the compound of Thompson in view of Thompson ‘361, based on the teaching of Babudri.  The motivation for doing so would have been to enhance photoluminescence efficiency, minimize self-quenching behavior, enhance electron mobility of the complex, and optimize the carrier injection and tuning of electroluminescent color, as taught by Babudri.
Additionally, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to convert the C-H bond to C-F bond in the 4-position of the pyrimidine rings 
    PNG
    media_image18.png
    113
    106
    media_image18.png
    Greyscale
, the 5-position of the benzene rings
    PNG
    media_image19.png
    87
    97
    media_image19.png
    Greyscale
, and the 4-position of the 
    PNG
    media_image20.png
    98
    91
    media_image20.png
    Greyscale
, because it would have been choosing six of 22 possible positions, which would have been a choice from a finite number of identified, predictable solutions of a compound useful as the emissive compound in the emissive layer of the device of Thompson in view of Thompson ‘361 and possessing the benefits taught by Babudri.  One of ordinary skill in the art would have been motivated to produce additional compounds comprising C-F bonds having the benefits taught by Babudri in order to pursue the known options within his or her technical grasp with a reasonable expectation of success.  See MPEP 2143.I.(E). 
The modified compound of Thompson in view of Thompson ‘361 and Babudri reads on the limitation of claim 2, wherein the claimed RA, RB, RC, RD, RE, and RF are each independently selected from the group of fluorine.
Claims 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over by Thompson et al. US 2004/0197600 A1 (“Thompson”) in view of Thompson et al. US 2003/0017361 A1 (“Thompson ‘361”) as applied to in claim 15 above, and further in view of Ma et al. US 8,367,850 B2 (“Ma”).
Regarding claims 17-19, Thompson in view of Thompson ‘361 teaches the OLED comprising the modified compound as described above with respect to claim 15. Thompson teaches the emissive layer may also comprise a host and does not limit the host to any particular structure (¶ [0037]). Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to include a host compound in the device of Thompson, because this 
Thompson in view of Thompson ‘361 fail to teach wherein the host is a triphenylene compound comprising benzo-fused thiophene or benzo-fused furan.
Ma teaches triphenylene containing benzo-fused thiophene containing compounds useful in organic light emitting devices, particularly as hosts in the emissive layer of such devices (abstract). Ma teaches benzo-fused thiophenes may offer improved charge balance, which may improve device performance in terms of lifetime, efficiency and low voltage (col. 7, lines 15-28). Ma additionally shows data that suggests that triphenylene containing benzothiophenes, particularly triphenylene containing dibenzothiophenes, are excellent host and enhancement layer materials for phosphorescent OLEDs (col. 77, lines 50-52 to col. 78, lines 20). Ma teaches examples of such compounds include those having the structure of Formula (III) 
    PNG
    media_image21.png
    61
    142
    media_image21.png
    Greyscale
(col. 2, lines 65-67 and col. 3, line 15), which contains a dibenzothiophene group. Ma teaches specific examples of Formula (III) including Compound 1’ 
    PNG
    media_image22.png
    156
    173
    media_image22.png
    Greyscale
(col. 16, lines 46-47 and col. 17, line 5).
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to use a compound represented by Formula (III) as the host in the device of Thompson in view of Thompson ‘361, based on the teaching of Ma.  The motivation for doing so would have been to improve the device performance in terms of lifetime, efficiency, and low voltage, as taught by Ma.
Specifically, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to choose Compound 1’, because it would have been choosing a specific compound of Formula (III), which would have been a choice from a finite number of identified, predictable solutions of a compound useful as the host compound in the emissive layer of the OLED of Thompson in view of Thompson ‘361 and possessing the benefits taught by Ma.  One of ordinary skill in the art would have been motivated to produce additional compounds represented by Formula (III) having the benefits taught by Ma in order to pursue the known options within his or her technical grasp with a reasonable expectation of success.  See MPEP 2143.I.(E). 

Claims 1, 3, 6, 8-11, 13, 15, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over by Thompson et al. US 2004/0197600 A1 (“Thompson”) in view of Hiroshi et al. JP 2006060198 A—English translation obtained from Global Dossier, hereinafter (“Hiroshi”).
Regarding claims 1, 3, 6, 8-11, 13, and 15, Thompson teaches organic light emitting devices (OLEDs) having an anode, a cathode, and an emissive layer disposed between the anode and the cathode wherein the emissive layer includes an emissive material having more than one metal center (abstract and ¶ [0001]). Thompson teaches the emissive compound comprises two metal centers, wherein each metal center is bound to a bidentate photoactive ligand and to two bridging ligands to give a compound of formula III 
    PNG
    media_image8.png
    99
    111
    media_image8.png
    Greyscale
 (¶ [0084]). Thompson teaches an example of formula III is the compound 
    PNG
    media_image9.png
    253
    258
    media_image9.png
    Greyscale
(claim 21). Thompson fails to teach a compound as above wherein the ligands A’ comprise a 5-membered ring. However, Thompson does teach that the bidentate photoactive ligand A’ has one metal-carbon bond and one 
    PNG
    media_image10.png
    114
    87
    media_image10.png
    Greyscale
(¶ [0085]). 
Hiroshi teaches an organic electroluminescent element comprising a light-emitting layer, wherein the light-emitting layer comprises a metal complex (¶ [0026]). Hiroshi teaches in order to improve element performance, optimization of the molecular structure of a metal complex by molecular design of a suitable ligand is required (¶ [0018]). Hiroshi teaches the metal complex may comprise a partial structure represented by general formula (2-1) 
    PNG
    media_image23.png
    146
    111
    media_image23.png
    Greyscale
(¶ [0026]-[0027]) and the resulting element has a low driving voltage and a long emission life (¶ [0020]). Hiroshi teaches specific examples of general formula (2-1) including compound 2-7 
    PNG
    media_image24.png
    106
    104
    media_image24.png
    Greyscale
(¶ [0092] and [0095]).
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to substitute the ligands A’ of Thompson with a ligand of general formula (2-1) to arrive at a claimed compound, based on the teaching of Hiroshi.  The motivation for doing so would have been to optimize the emissive compound of Thompson to improve the device performance, resulting in a device having low driving voltage and long emission life, as taught by Hiroshi.
Specifically, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to select the ligand shown in compound 2-7, because it  
The modified compound of Thompson in view of Hiroshi has the following structure: 
    PNG
    media_image25.png
    258
    434
    media_image25.png
    Greyscale
which reads on the claimed formula (I) wherein:
Ring A and ring C are each independently a 5-membered heterocyclic ring, and ring E and ring F are each independently a 6-membered heterocyclic ring;
Ring B and ring D are independently a 6-membered carbocyclic ring (benzene);
Z1 and Z2 are an anionic coordinating atom of C selected from an aromatic ring group consisting of benzene;
L1 and L2 are each independently a direct bond, and L3 and L4 
Ring A and ring C are independently selected from the group of 
    PNG
    media_image26.png
    149
    134
    media_image26.png
    Greyscale
;
Y1 is N and Y2 and Y3 are each C;
X1 to X5 are each CRA, wherein RA is no substitution, and Q is not required to be present;
RA , RB, Rc, RD, RE, and RF on rings A to F are each hydrogen; and
R and R’ are not required to be present.
Per claim 11, the ligands of the modified compound of Thompson in view of Hiroshi read on the claimed ligand
    PNG
    media_image27.png
    122
    91
    media_image27.png
    Greyscale
wherein R1 and R2 represent no substituents.
Per claim 13, the modified compound of Thompson in view of Hiroshi reads on the claimed bridge ring E and ring F selected from the group of LC13 
    PNG
    media_image16.png
    85
    79
    media_image16.png
    Greyscale
.
Regarding claim 20, Thompson in view of Hiroshi teaches the OLED comprising the modified compound as described above with respect to claim 15. Thompson teaches the device may be incorporated into a wide variety of consumer products including flat panel displays, computer monitors, televisions, billboards, lights for interior or exterior illumination and/or signaling, etc. (¶ [0049]).
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to include the OLED of claim 15 comprising the modified compound in a consumer product, because one of ordinary skill in the art would reasonably have expected the elements of the consumer product and the OLED comprising the modified compound to .

Claims 1, 4-5, 8, 10, 13, 15, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over by Thompson et al. US 2004/0197600 A1 (“Thompson”) in view of Choi et al. US 2014/0117318 A1 (“Choi”).
Regarding claims 1, 4-5, 8, 10, 13, 15, and 20, Thompson teaches organic light emitting devices (OLEDs) having an anode, a cathode, and an emissive layer disposed between the anode and the cathode wherein the emissive layer includes an emissive material having more than one metal center (abstract and ¶ [0001]). Thompson teaches the emissive compound comprises two metal centers, wherein each metal center is bound to a bidentate photoactive ligand and to two bridging ligands to give a compound of formula III 
    PNG
    media_image8.png
    99
    111
    media_image8.png
    Greyscale
 (¶ [0084]). Thompson teaches an example of formula III is the compound 
    PNG
    media_image9.png
    253
    258
    media_image9.png
    Greyscale
(claim 21), which comprises 2-phenylpyridine (ppy) ligands. Thompson fails to teach a compound as above wherein the ligands A’ comprise a 5-membered ring. However, Thompson does teach A’ is a bidentate photoactive ligand and can be selected from a wide variety known in the art (¶ [0085]). 
Choi teaches organometallic compounds and organic light-emitting devices including the same (abstract). Choi teaches the organometallic compounds represented by Formula 1 
    PNG
    media_image28.png
    219
    229
    media_image28.png
    Greyscale
(¶ [0010]). Choi teaches since the organometallic compound of Formula 1 includes a first nitrogen 
    PNG
    media_image29.png
    120
    138
    media_image29.png
    Greyscale
, it may have a relatively low HOMO energy level, resulting in high efficiency characteristics (¶ [0091]). Additionally, the organometallic compound may have a strong binding strength between a 5-membered ring and a core metal M in a ligand and thus may have improved thermal stability (¶ [0091]). Therefore, the organic light emitting device including such a compound may have a low driving voltage, a high luminance, a high efficiency, and a long lifetime (¶ [0092]).
Choi teaches specific examples of Formula 1 including Compound 2 
    PNG
    media_image30.png
    220
    251
    media_image30.png
    Greyscale
(¶ [0158]). Choi teaches Example 1, an organic light emitting device comprising Compound 2, has a lower driving voltage, higher luminance, and higher efficiency than Comparative Example 1, an organic light emitting device comprising Ir(ppy)3, wherein Ir(ppy)3 has the 
    PNG
    media_image31.png
    175
    134
    media_image31.png
    Greyscale
, wherein the compound comprises ppy ligands (Table 1, ¶ [0374]-[0376], [0386], pg. 59).
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to substitute the ppy ligands A’ of Thompson with the ligands of Compound 2, based on the teaching of Choi.  The motivation for doing so would have been to optimize the emissive compound of Thompson to provide a device having a low driving voltage, a high luminance, a high efficiency, and a long lifetime, as taught by Choi.
The modified compound of Thompson in view of Choi has the following structure: 
    PNG
    media_image32.png
    322
    545
    media_image32.png
    Greyscale
which reads on the claimed formula (I) wherein:
Ring A, ring C, ring E and ring F are each independently a 6-membered heterocyclic ring;
Ring B and ring D are independently a 5-membered heterocyclic ring;
Z1 and Z2 are each an anionic coordinating atom of N of a pyrazole group;
L1 and L2 are each independently a direct bond, and L3 and L4 are each independently S;
Ring A and ring C are independently selected from the group of 
    PNG
    media_image33.png
    160
    152
    media_image33.png
    Greyscale
;
Y3 is N and Y1 and Y2 are each C;
X1 and X2 are each CRA, wherein RA is no substitution, and X3 to X5 and Q is not required to be present;
RA, Rc, RE, and RF on rings A, C, E, and F are each hydrogen, RB and RD are each alkyl groups; and
R and R’ are not required to be present.
Per claim 13, the modified compound of Thompson reads on the claimed bridge ring E and ring F selected from the group of LC13 
    PNG
    media_image16.png
    85
    79
    media_image16.png
    Greyscale
.
Regarding claim 20, Thompson in view of Choi teaches the OLED comprising the modified compound as described above with respect to claim 15. Thompson teaches the device may be incorporated into a wide variety of consumer products including flat panel displays, computer monitors, televisions, billboards, lights for interior or exterior illumination and/or signaling, etc. (¶ [0049]).
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to include the OLED of claim 15 comprising the modified compound in a consumer product, because one of ordinary skill in the art would reasonably have expected the elements of the consumer product and the OLED comprising the modified compound to predictably maintain their respective properties or functions after they have been combined, and this would have been combining prior art.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRAELYN R WATSON whose telephone number is (571)272-1822.  The examiner can normally be reached on M-F 7:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd can be reached on 571-272-7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/B.R.W./Examiner, Art Unit 1786                             

/JENNIFER A BOYD/Supervisory Patent Examiner, Art Unit 1786